                       Case 3:20-cv-08345-JD Document 1-1 Filed 11/25/20 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California


            LARRY HOUSTON, an individual,                             )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No.
                                                                      )
        FOSTER DAIRY FARMS and CRYSTAL                                )
                CREAMERY, INC.,                                       )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) FOSTER DAIRY FARMS, c/o Jeffrey P. Kane
                                           52060 N. Palm Kane Ave, Suite 421
                                           Fresno, CA 93704

                                           CRYSTAL CREAMERY, INC., c/o Jeffrey P. Kane
                                           52060 N. Palm Kane Ave, Suite 421
                                           Fresno, CA 93704

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Katharine Chao (CA Bar No. 247571); OLIVIER SCHREIBER & CHAO LLP; 201
                                           Filbert St, Suite 201, San Francisco, CA 94133




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
